UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08002 KOREA EQUITY FUND, INC. (Exact name of registrant as specified in charter) Worldwide Plaza 309 West 49th St New York, New York 10019 (Address of principal executive offices) Mr. Yutaka Itabashi Korea Equity Fund, Inc. Worldwide Plaza 309 West 49th St New York, New York 10019 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:October 31, 2015 Date of reporting period:May 1, 2015– July 31,2015 Item 1.Schedule of Investments Korea Equity Fund, Inc. July 31, 2015 (Unaudited) Market Shares Value SOUTH KOREAN EQUITY SECURITIES (96.6%) Chemicals Dongsung FineTec Co., Ltd. Produces industrial insulation products and materials KCC Corporation Manufactures construction industry products Lotte Chemical Corporation Manufactures petrochemical products Total Chemicals (3.1%) Construction and Engineering Hyundai Development Company Engineering and Construction Civil engineering and architecture construction businesses SFA Engineering Corporation Manufactures automatic equipment Total Construction and Engineering (2.0%) Electronic Appliances and Components Coway Co. Ltd. Manufactures household appliances Cuckoo Electronics Co., Ltd. Manufactures household appliances ISC Co., Ltd. Components for semiconductor and electronics testing equipment ISC Co., Ltd Rights Offering† Components for semiconductor and electronics testing equipment Samsung Electronics Co., Ltd. Produces consumer electronic products SK Hynix, Inc. Semiconductor products Total Electronic Appliances and Components (26.2%) Financing Business BNK Financial Group Inc. Banking and financial services Hana Financial Group Inc Banking and financial services Industrial Bank of Korea Banking and financial services KB Financial Group Inc. Provides various financial products and services Samsung Card Co., Ltd. Credit card business Shinhan Financial Group Co., Ltd. Provides various financial products and services Total Financing Business (7.2%) Food CJ CheilJedang Corporation Manufactures food products Hyungkuk F&B Co., Ltd.† Manufactures food and beverages Lotte Chilsung Beverage Co., Ltd. Alcoholic and non-alcoholic beverages Total Food (3.5%) Insurance Dongbu Insurance Co., Ltd. Non-life insurance Samsung Fire & Marine Insurance Co., Ltd. Non-life insurance Samsung Life Insurance Co., Ltd. Life insurance Total Insurance (9.1%) Iron and Steel Korea Zinc Co., Ltd. Non-ferrous metal products Total Iron and Steel (4.2%) Media and Entertainment Loen Entertainment, Inc. Production and distribution of music Ncsoft Corporation Online gaming Total Media and Entertainment (4.8%) Market Shares Value Other Products Interojo Co., Ltd. Manufactures contact lens KT&G Corporation Produces cigarettes LG Corp. Electronics, chemicals, household products, and telecommunications LG Household & Healthcare, Ltd. Manufactures household goods, cosmetics, and beverages Total Other Products (6.2%) Precision Instruments i-SENS, Inc.† Develops and produces medical devices Total Precision Instruments (0.9%) Retail Trade E-mart Co., Ltd. Operates online and in-store shopping Hyundai Green Food Co., Ltd. Food service company Lotte Shopping Co., Ltd. Operates department stores and discount stores Total Retail Trade (6.0%) Services CJ O Shopping Co., Ltd. Television, internet, and catalogue shopping Hana Tour Service Inc. Travel services KG Eco Technology Services Co., Ltd. Produces energy using waste SK Holdings Co., Ltd. Information technology services Total Services (3.5%) Telecommunications SK Telecom Co., Ltd. Wireless telecommunication services Total Telecommunications (1.8%) Transportation AJ Rent a Car Co., Ltd.† Car rental company CJ Korea Express Corporation Transportation of freight and cargo Total Transportation (1.8%) Transportation Equipment Hyundai Mobis Co., Ltd. Manufactures automotive parts Hyundai Motor Company Manufactures motor vehicles and parts Hyundai Motor Company Preferred†† Manufactures motor vehicles and parts Kia Motors Corporation Manufactures motor vehicles and parts Korea Aerospace Industries, Ltd. Designs and produces aircraft parts Total Transportation Equipment (8.5%) Wholesale Hansae Co., Ltd. Manufactures and distributes apparels iMarketKorea Inc. Industrial business to business electronic commerce Samchuly Bicycle Co., Ltd. Manufactures bicycles Youngone Corporation Outdoor sportswear and shoes Total Wholesale (7.8%) TOTAL SOUTH KOREAN EQUITY SECURITIES (96.6%) $ INVESTMENTS IN FOREIGN CURRENCY South Korea Won Non-interest bearing account TOTAL INVESTMENTS IN FOREIGN CURRENCY (3.6%) $ TOTAL INVESTMENTS (100.2%) $ LIABILITIES LESS OTHER ASSETS, NET (-0.2%) ) NET ASSETS (100.00%) $ Notes to Schedule of Investments (Unaudited): Cost for Federal Income Tax Purposes As of July 31, 2015, for federal income tax purposes, subject to change, the aggregate cost of securities was $70,223,905 and net unrealized appreciation was $11,979,120, comprised of gross unrealized appreciation of $15,582,746 and gross unrealized depreciation of $3,603,626. The aggregate cost of investments for tax purposes will depend upon Korea Equity Fund, Inc. (the "Fund")investment experience during the entirety of its fiscal year and may be subject to changes based on tax regulations. Certain tax related calculations are completed and reviewed annually by the Fund. † Non-Income Producing †† Preferred shares Portfolio securities and foreign currency holdings were translated at the following exchange rate as of July 31, 2015 Korean Won $1.00 In accordance with generally accepted accounting principles ("GAAP"), fair value is defined as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. Level 1 – quoted prices in active markets for identical investments. Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The following table summarizes the valuation of the Fund's investments by the above fair value hierarchy levels as of July 31, 2015. Investments in Level Securities Level 1 Equity Securities $ Foreign Currency Level 2 Level 3 - Total $ During the quarter ended July 31, 2015, there were no transfers between Level 1 and 2 and the Fund did not hold any instruments which used significant unobservable inputs (Level 3) in determining fair value. Item 2.Controls and Procedures. (a)The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the filing of this report and have concluded that they are effective in providing reasonable assurance that the information required to be disclosed by the registrant in its reports or statements filed under the Securities and Exchange Act of 1934is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Korea Equity Fund, Inc. By:/s/ Yutaka Itabashi Yutaka Itabashi, (President, Principal Executive Officer) Date:September 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Yutaka Itabashi Yutaka Itabashi (President, Principal Executive Officer) Date:September 29,2015 By: /s/ Amy J. Marose Amy J. Marose, (Treasurer, Principal Financial Officer) Date:September 29, 2015
